Citation Nr: 0844080	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 4, 1990 to January 3, 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 4, 1990 
to January 3, 1991, when he was discharged for an erroneous 
enlistment due to his failure to meet enlistment physical 
standards.  

2.  The veteran was not discharged or released under 10 
U.S.C. §§ 1171 or 1173 (early out or hardship discharge); he 
was not discharged for a disability adjudged service-
connected without presumptive provisions of law; at the time 
of discharge, he did not have a service-connected disability; 
he does not currently have a compensable service-connected 
disability.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
eligibility requirements for a permanent and total disability 
rating for pension purposes. 38 U.S.C.A. §§ 101, 1521 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on an 
appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation, and/or the respective claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Entitlement to Nonservice-connected Pension 
Benefits

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran:  (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally 
disabled from nonservice-connected disability not due to 
his/her own willful misconduct; and (3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.3(a)(3) (2008). 



As to the requirement of wartime service, a veteran meets the 
service requirements of this section if he or she served in 
the active military, naval, or air service 1) for ninety days 
or more during a period of war; 2) during a period of war and 
was discharged or released from such service for a service-
connected disability; 3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or 4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  

The term "period of war" for pension purposes means the 
Mexican Border Period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the 
period beginning on the date of any future declaration of War 
by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 
(2008).  With exceptions not here applicable, VA currently 
recognizes the following as periods of war:  January 1, 1817, 
through December 31, 1898, inclusive; April 21, 1898, through 
July 4, 1902, inclusive; April 6, 1917, through November 11, 
1918, inclusive; December 7, 1941, through December 31, 1946, 
inclusive; June 27, 1950, through January 31, 1955, 
inclusive; August 5, 1964, through May 7, 1975, inclusive; 
and August 2, 1990 through a date to be prescribed by 
Presidential proclamation law.  See 38 C.F.R. § 3.2.

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty (AD) and any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury, but not disease, incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), 
rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Brooks v. Brown, 5 Vet. App. 484 (1994).  ACDUTRA is, among 
other things, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

In this case, there is another requirement for the veteran to 
be eligible for pension benefits.  A person who originally 
enlists (enlisted person only) in a regular component of the 
Armed Forces after September 7, 1980 and any other person 
(officer as well as enlisted) who enters on active duty after 
October 16, 1981 and who has not previously completed a 
continuous period of active duty of at least 24 months or 
been discharged, or released from active duty under 10 U.S.C. 
§ 1171 (early out), who does not complete a minimum period of 
active duty is not eligible for any benefit under Title 38, 
United States Code or under any law administered by VA based 
on that period of service.  38 C.F.R. § 3.12a.  The term 
minimum period of active duty means, for the purposes of this 
section, the shorter of the following periods:  (1) twenty-
four months of continuous active duty.  
Non-duty periods that are excludable in determining VA 
benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not 
considered as a break in service for continuity purposes but 
are to subtracted from total time served; or (2) the full 
period for which a person was called or ordered to active 
duty.  See 38 C.F.R. § 3.12a.

The minimum period of active duty requirement does not apply:  
(1) to a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) to a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) to a person with a compensable 
service-connected disability; (4) to the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) to benefits under 
chapter 19 of title 38, United States Code.  See 38 C.F.R. § 
3.12a (d).

The threshold issue to initially address in a pension case is 
whether the veteran has the requisite period of wartime 
service.  If that issue is answered in the affirmative, the 
additional issues of permanent and total disability and net 
worth and income requirements will then be addressed.  
However, if he does not have the requisite wartime service, 
there is no need to proceed further or address any other 
issue.

Considering the facts of this particular case at hand, the 
veteran's DD Form 214 reveals he had active military service 
from December 4, 1990 to January 3, 1991.  So he served 
during the Persian Gulf War (which began on August 2, 1990 
and continues through a date to be prescribed by Presidential 
proclamation law).  Nevertheless, he did not serve for 90 or 
more days during this wartime period.  See 38 C.F.R. § 3.3.  
There is no allegation or evidence that he had active 
military service during any other period of time, including a 
period of war, so as to give him the required additional 
amount of qualifying wartime service.  In fact, even if the 
Board could consider his one month and eight days of prior 
inactive service, his combined service time is still less 
than the required 90 days of wartime service.  Thus, he did 
not serve the minimum period of active duty required for even 
basic entitlement to nonservice-connected disability pension 
to a wartime veteran.  Id.  

Moreover, as also alluded to, the veteran's service is also 
covered by the provisions of 38 C.F.R. § 3.12a.  Even 
assuming for the sake of argument, but not conceding, that he 
met the basic entitlement requirements under 38 C.F.R. § 3.3, 
still, he did not serve the minimum period of active duty 
under the additional requirements of 38 C.F.R. § 3.12a.  

The veteran served for less than 24 months of continuous 
active duty.  His DD Form 214 shows that he had only one 
month of active duty service (December 4, 1990 to January 3, 
1991), no prior period of active service, and little over one 
month of prior inactive service.  Even considering the 
possibility that his prior period of inactive service was 
wholly INACDUTRA service, he still fails to establish the 
requisite minimum of 24 months continuous active duty 
service.  


His DD Form 214 also reflects that he was discharged for an 
erroneous enlistment.  His service medical records (SMRs) 
provide clarification that, after being referred for knee 
problems to a Naval Medical Board, he was discharged by 
reason of enlistment in error due to his failure to meet 
enlistment physical standards.  Thus, he failed to meet 
either prong of 38 C.F.R. § 3.12a as:  1) he did not complete 
his full period of service for which he was called or ordered 
to active duty, and 2) clearly, he served far less than 24 or 
more months of continuous active duty.

As also noted, the veteran was not discharged or released 
under 10 U.S.C. §§ 1171 or 1173 (early out or hardship 
discharge), but rather, due to erroneous enlistment.  He was 
not discharged for a disability adjudged service-connected 
without presumptive provisions of law.  At the time of 
discharge, he did not have a 
service-connected disability.  He also does not have a 
compensable service- connected disability.  In fact, he is 
not currently service connected for any disabilities, and an 
unappealed January 2005 rating decision denied his claim for 
service connection for bilateral knee strain.  He is not 
covered by any other exception listed in 38 C.F.R. § 
3.12a(d).  He does not currently have a claim pending for 
service connection.

Accordingly, since the veteran does not satisfy the threshold 
minimum active duty service requirements, his claim for non-
service-connected pension benefits must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for nonservice-connected pension benefits is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


